 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     ANDREW WONG
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14133
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Andrew_Wong@fd.org

 7   Attorney for Carlton Larry Tumbling

 8
                                UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:19-cr-282-GMN-VCF

12                 Plaintiff,                                STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
13          v.
                                                                    (First Request)
14   CARLTON LARRY TUMBLING,

15                 Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Jamie Leigh Mickelson, Assistant United States
19   Attorney, counsel for the United States of America, and Rene L. Valladares, Federal Public
20   Defender, and Andrew Wong, Assistant Federal Public Defender, counsel for Carlton Larry
21   Tumbling, that the Revocation Hearing currently scheduled on Janaury 21, 2020 at 4:00 pm, be
22   vacated and continued to a date and time convenient to the Court, but no sooner than fourteen
23   (14) days.
24          This Stipulation is entered into for the following reasons:
25          1.     Counsel for the defendant needs additional time to review discovery.
26          2.     Counsel is also attempting to work out the defendant’s state case.
 1        3.     The defendant is in custody and agrees with the need for the continuance.
 2        4.     The parties agree to the continuance.
 3        This is the first request for a continuance of the revocation hearing.
 4        DATED this 14th day of January, 2020.
 5
 6   RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
     Federal Public Defender                        United States Attorney
 7
 8      /s/ Andrew Wong                               /s/ Jamie Leigh Mickelson
     By_____________________________                By_____________________________
 9   ANDREW WONG                                    JAIME LEIGH MICKELSON
     Assistant Federal Public Defender              Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:19-cr-282-GMN-VCF
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     CARLTON LARRY TUMBLING,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled

11   for Tuesday, January 21, 2020 at 4:00 p.m., be vacated and continued to January 30, 2020, at

12               4:00 a.m.
     the hour of 4:00 pm in Courtroom 7D before Judge Gloria M. Navarro.

13                     15 day of January, 2020.
            DATED this ___
14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
